775 N.W.2d 757 (2009)
Maxine HANNERS, Personal Representative of the Estate of Charles Hanners, Deceased, Plaintiff-Appellee,
v.
Siva SANKARAN, M.D., Defendant-Appellant.
Docket No. 138702. COA No. 287233.
Supreme Court of Michigan.
December 21, 2009.

Order
On order of the Court, the motion for immediate consideration is DENIED. By order of June 5, 2009, this Court granted a stay of trial court proceedings. The application for leave to appeal the January 20, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the order of the Genesee Circuit Court granting the plaintiffs motion to reinstate the complaint, and we REMAND this case to that court for entry of an order denying the motion. See Kidder v. Ptacin, 284 Mich.App. 166, 771 N.W.2d 806 (2009). The stay of trial court proceedings is DISSOLVED.
HATHAWAY, J., would deny leave to appeal.